Citation Nr: 0619620	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  89-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1963 to February 
1966.  He served in the Republic of Vietnam from October 1965 
to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1989 RO rating decision which denied 
service connection for PTSD.  In March 1990 the Board issued 
a decision denying service connection for PTSD.  Thereafter, 
the appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a December 1991 
Order, the Court granted a joint motion for remand, vacated 
the Board's decision, and remanded the case back to the 
Board.  In May 1992, July 1995, and January 1998, the Board 
remanded the case back to the RO for additional evidentiary 
development.  

In September 2000 the case came back before the Board and the 
Board issued a decision, again denying service connection for 
PTSD.  In an April 2003 Order, the Court vacated the Board's 
September 2000 decision and remanded the case back to the 
Board for readjudication consistent with the Order.  VA then 
appealed the Court's April 2003 Order to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  In August 
2004, the Federal Circuit reversed the Court's April 2003 
Order in this case and remanded the matter back to the Court.  
In October 2005, the Court issued an Order vacating the 
Board's September 2000 decision and remanded the matter to 
the Board for further action.  

For reasons more fully explained below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

By way of history, the Board notes that the veteran contends 
he has PTSD as a result of serving in Vietnam from October 
1965 to February 1966 and being exposed to traumatic in-
service stressors.  The record reflects that he served as an 
Army bandsman and was assigned to the 1st Infantry Division 
throughout his tour of duty in Vietnam.  He claims that while 
in Vietnam, he came under enemy fire on several occasions at 
various firebases; that he saw a number of dead bodies; that 
on one occasion, while he was playing, he heard sniper fire 
and fell to the ground; and that on another occasion, he 
witnessed the death of a chaplain.  

In the latest U.S. Court of Appeals for Veterans Claims 
(Court) Order of October 2005, the Court essentially 
concluded that the Board's remand orders in January 1998 had 
not been complied with in the November 1998 VA examination, 
and therefore, a remand was required pursuant to Stegall v. 
West, 11 Vet. Appellant. 268, 271 (1998).  

The Court, finding several problems with the November 1998 
examination, including the conclusion reached by the 
examiners, indicated that,

In the remand instructions . . . the 
Board instructed the examiners to review 
the entire claims file, to examine [the 
veteran], to include a "detailed 
rationale for medical [sic] the medical 
conclusions, including the sufficiency of 
alleged stressors" and to consider 
research information provided by the 
record.  Instead, however, the 
examination reports include little, if 
any, detail about the sufficiency of 
alleged stressors and contain no 
references to the research information 
provided by U.S. Armed Services Center 
for Research of Unit Records, the First 
Infantry Division Museum, the U.S. Army 
Military History Institute, or the U.S. 
Army and Joint Services Environmental 
Support Group.  The examiners seem to 
summarily conclude that they did not 
observe sufficient diagnostic criteria to 
warrant a diagnosis of post-traumatic 
stress disorder, and state that therefore 
[the veteran's] "self-reported symptoms 
and experiences appear to be presently 
insufficient to establish the diagnosis 
and insufficient to establish disability 
on the basis of any past diagnosis."  In 
short, the examination fails to discuss 
the relevance of past diagnoses or how 
the self-reported stressors have changed 
in such a way as to cause these examiners 
to conclude that [the veteran] no longer 
suffers from post-traumatic stress 
disorder at the same time they are 
willing to accept that "[i]t was quite 
clear that [the veteran] probably did 
experience symptoms of post-traumatic 
stress disorder in the past."

The Court also indicated in the November 2005 Order that the 

VA examiners appear to have concluded 
that [the veteran] does not suffer from 
post-traumatic stress disorder because he 
lacked evidence that would constitute 
evidence of a medical nexus and 
simultaneously would constitute credible 
supporting evidence.  To suggest that a 
medical doctor may only diagnose when he 
or she is certain that alleged stressors 
are corroborated by credible supporting 
evidence of in-service stressors would 
potentially require that doctor to 
perform the research that VA is obligated 
to do in developing a claim.  Indeed, by 
failing to account for the evidence that 
potentially could have been viewed as 
credible supporting evidence, the 
examiner's conclusions are unclear and 
insufficient.  Consequently, the Board's 
reliance on the reports from that exam 
[sic] for its ultimate factual finding 
that [the veteran] does not current 
suffer from post-traumatic stress 
disorder, without a discussion of the 
apparent deficiencies therein, renders 
its statement of reasons or bases 
deficient.

The Board notes that in light of the Court's October 2005 
Order, it is necessary to remand this matter back to the RO 
for further evidentiary development.  Moreover, in the 
October 2005 Order, the Court noted that "because of the 
unfortunately protracted nature of his case...all medical 
evidence of record is several years old" and consequently, 
the Board "must ensure that a new medical examination is 
obtained that addresses the nature of [the veteran's] current 
disability and stressors."  Thus, pursuant to the Court's 
Order and VA's duty to assist the veteran, this matter must 
be remanded in order to (1) obtain a current VA examination 
of the veteran that complies with the Court's October 2005 
Order; and (2) obtain complete and current treatment records 
for the veteran.  38 U.S.C.A. § 5103A (a),(b),(c),(d) (West 
2002); 38 C.F.R. § 3.159 (c) (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  The VCAA imposes additional 
obligations on VA in terms of its duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 (West 2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Since enactment of the VCAA (which was subsequent to the 
Board's September 2000 decision), the veteran has not 
received specific notice, pursuant to the VCAA, of what 
information and evidence is necessary to substantiate his 
claim for service connection for PTSD.  See Dingess v. 
Nicholson, 19 Vet. Appellant. 473 (2006).  The veteran has 
also not been notified which portion of any such information 
or evidence is to be provided by him, which portion must be 
provided by VA, and that he should submit any evidence he has 
that pertains to his claim.  This should be done. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103(a).  
Such notice should specifically (1) 
apprise him of the evidence and 
information necessary to substantiate his 
service connection claim; and (2) inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information; and (3) that he should 
provide VA with any evidence in his 
possession that pertains to his service 
connection claim now before the Board on 
appeal.

2.  Obtain from the veteran the names and 
addresses of any and all medical care 
providers, VA and non-VA, who have treated 
him for PTSD since 1998.  After securing 
the necessary release(s), the RO should 
obtain these records and associate them 
with the claims file.  

3.  Schedule the veteran for a special VA 
psychiatric examination by a panel of two 
psychiatrists to determine the nature and 
extent of any psychiatric disorder 
present, and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the veteran's 
inservice stressor(s).  If there are any 
verified stressors, identify the verified 
stressors for the examiner.  Make the 
veteran's claims folder, as well as a copy 
of this REMAND, available to the examiners 
for review prior to the examination.  The 
examination report(s) should reflect 
review of all the records in the claims 
folder.  The examiners should request any 
psychological testing indicated.  The 
examiners should then render an opinion as 
to whether the veteran currently suffers 
from PTSD resulting from a verified 
stressor, including exposure to rocket and 
mortar fire in Vietnam.  The examiners 
should provide a complete rationale for 
any medical conclusions, including with 
regard to the sufficiency of the alleged 
service stressors and should consider the 
research information concerning the 
stressors.  It should be stated whether a 
current diagnosis of PTSD is linked to a 
specific verified stressor experienced 
during service pursuant to the diagnostic 
criteria set forth in the DSM-IV.  If a 
diagnosis of PTSD is rendered, the 
examiners should specify the stressor(s) 
upon which the diagnosis is based.  If 
PTSD is not diagnosed, the examiners 
should discuss the relevance of past 
diagnoses of PTSD.  

4.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



